Citation Nr: 1601730	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-26 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 30, 2006, through January 7, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The May 2007 rating decision increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent effective November 30, 2006. This rating was increased to 70 percent effective January 8, 2010, in an April 2010 supplemental statement of the case. 

In an October 2010 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to January 8, 2010, and denied entitlement to an evaluation in excess of 70 percent on and after January 8, 2010. The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General Counsel  and the appellant's attorney filed a joint motion for partial remand in September 2011, requesting that the Court vacate and remand the portion of the Board's October 2010 decision that denied a rating in excess of 50 percent prior to January 8, 2010. In a September 2011 Order, the Court granted the joint motion, vacating the Board's October 2010 decision with respect to the issue of entitlement to a rating in excess of 50 percent prior to January 8, 2010, and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

In February 2012, the Board remanded this case for additional development.  While on remand, entitlement to a 70 percent rating (but no higher) for PTSD was granted effective November 30, 2006.  Because this increase constitutes less than a full grant of the benefit sought, the issue of entitlement to an increased rating for PTSD from November 30, 2006, to January 8, 2010, remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This case has therefore been returned for further appellate review.

In a July 2013 rating decision, the RO also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective November 30, 2006.  This decision constitutes a full grant of that particular benefit, and therefore the issue of entitlement to a TDIU is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From November 30, 2006, through January 7, 2010, the Veteran's PTSD was not manifested by total occupational and social impairment.


CONCLUSION OF LAW

From November 30, 2006, through January 7, 2010, the criteria for the assignment of a disability rating in excess of 70 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a December 2006 evidentiary development letter, issued prior to the initial adjudication of the Veteran's claim in May 2007, in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified available private medical records.  

The RO also arranged for the Veteran to undergo a VA examination in December 2006 and, in February 2013, obtained an opinion concerning the Veteran's level of occupational and social impairment for the period on appeal.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The issue before the Board at this time is entitlement to a rating in excess of 70 percent for PTSD from November 30, 2006, through January 7, 2010.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  In relevant part, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

Turning to the evidence of record, at a December 2006 VA examination, the Veteran reported that he had not received any psychiatric treatment in the past.  He denied a history of suicidal behavior or violence.  He reported the presence of nightmares, flashbacks, hypervigilance, easy startle reflex, depression, anxiety and problems with sleep.  He indicated that he has had these symptoms for many years and that they seem to be moderate in nature.  He was a retired chemical operator.  He has been married since 1955 and he has a son.  He reported that his relationship with his family was normal.  However, he tended to be somewhat isolative from his friends and relatives. 

Mental status examination revealed that the Veteran was dressed casually.  He was cooperative.  His mood was neutral.  His affect was blunted.  His speech was normal.  There were no perceptual problems.  Thought process and content were normal.  There was no suicidal or homicidal ideation.  He was oriented to person, place and time.  Insight and judgment were fair.  Impulse control was fair.  The Veteran spent most of his time at home and he tried to keep busy by doing things around the yard.  He was able to take care of his activities of daily living. 

The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner opined that the Veteran's psychiatric problem did not prevent him from obtaining employment.  It was stated that the Veteran had moderate symptoms and that he was somewhat isolative. 

In a March 2007 VA mental health consultation, the Veteran reported symptoms of depression, anxiety, jitteriness and a feeling of being on edge and on guard most of the time.  He had nightmares and flashbacks of the war in Korea.  Mental status examination revealed that he was oriented times three.  His speech was spontaneous, coherent and relevant.  There was no gross thought disorder, no cognitive deficit.  Eye contact was good and he was goal directed.  His memory was fair.  His mood was anxious.  He denied auditory and visual hallucinations.  He did not have any frank delusions but he isolated himself from others.  There were no suicidal or homicidal plans or intent.  His insight was fair.  His judgment was fair.  Comprehension was good.  The diagnosis was PTSD and a GAF score of 55 was assigned. 

In a June 2007 VA mental health note, the Veteran reported that he was not taking medication and that he was able to control cope and control his emotions.  He was still preoccupied about the people that he saw die in the Korean War.  He had fewer nightmares and flashbacks but his sleep was still impaired since his wife passed away two weeks ago.  His mood was anxious and his affect was mood congruent.  He was not suicidal or homicidal.  His mood seemed generally low.  There was no anger outburst.  There was no gross thought disorder or cognitive deficit.  His thoughts were goal directed and he maintained good eye contact at all times during the interview. 

In an October 2007 mental health note, the Veteran reported that he still has symptoms of depression and anxiety and intrusive thoughts of the Korean War.  His sleep was still affected and he woke up sweaty at times and jumpy.  He experienced frequent mood swings and some anger outbursts.  He was easily irritable and agitated.  He kept busy at home by taking care of the household.  There was no thought disorder or cognitive deficit.  He was not suicidal or homicidal. 

A November 2007 treatment report from the Jersey City Vet Center reveals that the Veteran attended a group session for his PTSD.  He reported guilt, depression, major anxiety, and flashbacks continuously of combat in Korea.  The Veteran was to be seen for follow-up in November 2007.  A January 2008 entry reveals that the Veteran's records were being closed as he had not been seen in over 60 days. 

The record further reflects that, from 2008 to 2010, the Veteran participated in ongoing group counseling for management of his PTSD symptoms. 

The Board notes that the record contains a private December 2011 vocational assessment.  The Board has reviewed this record and notes that it is relevant to the extent that it notes that the Veteran having left work at the age of 61 had more to do with his PTSD preventing him from working in a structured environment than it did with him approaching retirement age.  Otherwise, this record is relevant to discussing the overall impact that the Veteran's combined service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  

As noted in the Board's February 2012 remand, the September 2011 joint motion stated the following:

With regard to Appellant's claim for an increased rating for PTSD prior to January 8, 2010, the record contains evidence of Appellant's PTSD symptoms that could have a bearing on his occupational and social impairment.  For example, inability to relax due to distressing thoughts, distressing dreams, difficulty sleeping, irritability or outbursts of anger, and exaggerated startle response.  The Board did not discuss how these symptoms specifically affected Appellant's occupational and social impairment to determine whether entitlement to a rating higher than 50 percent is appropriate. (citations omitted)

The Board remanded this claim for an examination that considered the effect that the above examples had on the Veteran's occupational and social impairment.  In the resulting February 2013 VA examination report, a VA examiner opines that, for the period from November 30, 2006, through January 7, 2010, the Veteran's PTSD was most nearly characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The remainder of this examination report consists largely of the findings of a contemporaneous examination of the Veteran that would not apply to the period at issue in this case.  

Based on the findings of the February 2013 VA examiner, the RO assigned a 70 percent rating effective November 30, 2006, through January 7, 2010.  As the Veteran's PTSD had already been assigned a 70 percent rating effective from January 8, 2010, the Veteran is now in receipt of a 70 percent rating from November 30, 2006, through the present.

The Board finds that the evidence of record for the period from November 30, 2006, through January 7, 2010, does not most closely approximate the criteria for a 100 percent rating.  The evidence of record from this period reflects the presence of none of the enumerated criteria of the 100 percent rating.  Furthermore, the symptoms that are reported during that period are not of similar severity, frequency, and duration as those that are contemplated by the 100 percent criteria.

Specifically, this evidence does not reflect a high amount of impairment of thought process or communication, as the Veteran's through processes and content are routinely found to be normal and no impairment in the Veteran's ability to communicate is observed, and any such impairment does not rise to the level of "gross."  These symptoms are adequately contemplated in the 50 percent criteria including impaired judgment and impaired abstract thinking.

Delusions or hallucinations were consistently denied, and it is thus inaccurate to characterize the Veteran has having "persistent delusions or hallucinations."

With respect to the Veteran's behavior, the December 2006 VA examination report noted fair impulse control.  A June 2007 VA mental health note reflects that the Veteran reported he was able to cope and control his emotions.  An October 2007 mental health note reflects that the Veteran experienced frequent mood swings.  The Board finds that this symptom is contemplated by the 50 percent criterion of disturbances in motivation or mood.  

The October 2007 record also notes some anger outbursts.  While this evidence is indicative of impaired impulse control, that symptom is expressly contemplated by the 70 percent rating criteria of impaired impulse control (such as unprovoked irritability with periods of violence).  The evidence does not otherwise reflect behavior that would be considered "grossly inappropriate."  

Nor was he in persistent danger of hurting himself or others, as no suicidal or homicidal ideation or impulses were noted.  There is no indication that he was intermittently unable to perform activities of daily living, including maintenance of minimal personal hygiene, as no such impairment was noted or even suggested in any of the records.  

Nor did the Veteran manifest impairment rising to the level of disorientation to time or place or memory loss for names of close relatives, his own occupation, or his own name.  Every time orientation was tested or addressed in the evidence, the Veteran was found to be fully oriented.  A March 2007 VA mental health consultation noted that his memory was "fair."  Such impairment is contemplated by lower disability ratings and is far less severe than is suggested by an inability to remember names of close relatives, his own occupation, or his own name.  

In addition, the Board notes that the Veteran's level of social isolation was most comparable to "inability to establish and maintain effective relationships."  The evidence from this period reflected that the Veteran isolated from his friends and relatives, and it is specifically one of the enumerated criteria of the 70 percent rating.

Finally, with respect to the specific symptoms that were enumerated in the joint motion, the Board finds that the evidence reflects that these symptoms (including inability to relax due to distressing thoughts, distressing dreams, difficulty sleeping, irritability or outbursts of anger, and exaggerated startle response), while causing significant impairment in the Veteran's social and occupational functioning, did not result in total occupational and social impairment.  The level of severity of these symptoms was an important reason behind the increase of the Veteran's disability rating from 50 percent to 70 percent, but the Board finds that it does not result in the total occupational and social impairment that is required for the 100 percent rating.  

In short, the Board finds that evidence of record from the period from November 30, 2006, through January 7, 2010, most nearly approximates the 70 percent PTSD rating criteria.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 70 percent for PTSD for the period from November 30, 2006, through January 7, 2010, must be denied.

The Board has also considered whether it is factually ascertainable that the Veteran's PTSD had increased in severity to satisfy the 70 percent criteria during the one-year period prior to VA's receipt of his increased rating claim on November 30, 2006.  The Board has reviewed the record, but it finds that the evidence for that period contains no findings pertinent to the Veteran's PTSD.  Therefore, the Board finds that the evidence in this case does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the November 30, 2006, increased rating claim, and a 70 percent rating is not warranted prior to that date.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with no more than the 70 percent rating that has been granted.  

The Veteran has not been hospitalized for this disability during the period that is contemplated by this appeal.  While the Veteran has not been employed at any point during this appeal, the limitations in his ability to interact with others that are attributable to his service-connected PTSD are adequately contemplated by the 70 percent rating criteria.

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD from November 30, 2006, through January 7, 2010, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


